Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  June 25, 2012                                                                   Robert P. Young, Jr.,
                                                                                            Chief Justice

  144450-5                                                                        Michael F. Cavanagh
                                                                                        Marilyn Kelly
                                                                                  Stephen J. Markman
  PATRICK MCCARTHY,                                                               Diane M. Hathaway
           Plaintiff-Appellant,                                                       Mary Beth Kelly
                                                                                      Brian K. Zahra,
                                                                                                 Justices
  v                                                     SC: 144450-2
                                                        COA: 293482; 294385; 295784
  EDWARD SOSNICK, WENDY L. POTTS,                       Oakland CC: 2008-089426-NO
  KEVIN M. OEFFNER, RICHARD M. LYNCH,
  OAKLAND COUNTY CIRCUIT COURT,
  JEANNE STEMPIEN, KATHLEEN J.
  MCCANN, THOMAS J. RYAN, BARRY M.
  GRANT, MICHAEL J. TALBOT, DIANE M.
  GARRISON, NANCY J. DIEHL, RONALD F.
  ROSE, NANCY J. GRANT, and JUDICIAL
  TENURE COMMISSION,
             Defendants-Appellees.
  _________________________________________/
  PATRICK MCCARTHY,
           Plaintiff-Appellant,
  v                                                     SC: 144453-5
                                                        COA: 293483; 294383; 295782
                                                        Oakland CC: 2009-094425-NO
  EDWARD SOSNICK, WENDY L. POTTS,
  KEVIN M. OEFFNER, RICHARD M. LYNCH,
  OAKLAND COUNTY CIRCUIT COURT,
  JEANNE STEMPIEN, KATHLEEN J.
  MCCANN, THOMAS J. RYAN, BARRY M.
  GRANT, MICHAEL J. TALBOT, DIANE M.
  GARRISON, NANCY J. DIEHL, RONALD F.
  ROSE, NANCY J. GRANT, JUDICIAL TENURE
  COMMISSION, GOVERNOR OF MICHIGAN,
  and ATTORNEY GENERAL,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 25, 2007 and
  October 27, 2011 orders of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court. We further conclude that the application for leave to appeal is frivolous and
                                                                                                               2

vexatious. MCR 7.316(D). Plaintiff Patrick McCarthy is ordered to pay the Clerk of this
Court $500 within 28 days of the date of this order. We direct the Clerk of this Court not
to accept any further filings from Mr. McCarthy in any non-criminal matter until he has
made the payment required by this order.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 25, 2012                       _________________________________________
       d0618                                                                 Clerk